Citation Nr: 1140174	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a rib injury to include difficulty breathing. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1986 to December 1986, October 2001 to May 2002, and July 2006 to May 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which denied service connection for residuals of a rib injury to include difficulty breathing.  

In May 2011 a travel Board hearing was held in Las Vegas, Nevada before the undersigned; the transcript is of record.  At the hearing it was noted that the issue of service connection for a broken middle back was not before the Board.  However the Veteran reported that he would be submitting evidence and seeking to reopen the issue of service connection for a broken middle back with the RO and the issue is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2009 a VA examination was conducted, in part, to address the Veteran's rib injury.  The examiner noted the Veteran's history of a question of fractured rib and thoracic spine injury in May 2006 during training.  No record was provided for review by the examiner, nor was an opinion requested.  The examiner noted that x-rays of the thoracic spine, rib and chest were needed.  Upon physical examination the examiner found no sign of fracture at the time and reported that a chest x-ray from 2008 did not note a serious rib injury.  However, the examiner did find suggestions of a compressed mid thoracic vertebral bodies which may have occurred at the time of the thoracic cage injury.  The examiner noted there would be further comment following the additional testing but the results of any such testing and a follow up by the examiner are not of record and/or may not have been completed. 

The examination is completely inadequate; necessary testing was not completed, the record was not reviewed, and there is no opinion from the examiner.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his rib disability.  The claims file must be reviewed in conjunction with the examination. 

The examiner is to provide a diagnosis of the Veteran's current rib disability.

The examiner is to opine as to whether the Veteran's rib disability, if any, incurred in service or is related to any incident in service, to include combat training in 2006. 
The examiner must address the May 2006 line of duty report which noted that a rib fracture or separation was sustained while participating in combat training. 

The examiner must also specifically address the favorable March 2011 VA examination evaluation and opinion.

A complete rationale for all opinions expressed is required.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


